Case 1:18-cv-10933-RA Document 45-3 Filed 02/14/19 Page 1 of 14




          EXHIBIT C
FILED: NEW YORK COUNTY CLERK 04/27/2017 02:48 PM                              INDEX NO. 153776/2017
NYSCEF DOC. NO. 4Case   1:18-cv-10933-RA Document 45-3 Filed 02/14/19 Page 2 of 14
                                                                       RECEIVED  NYSCEF: 04/27/2017




                                               1 of 13
FILED: NEW YORK COUNTY CLERK 04/27/2017 02:48 PM                              INDEX NO. 153776/2017
NYSCEF DOC. NO. 4Case   1:18-cv-10933-RA Document 45-3 Filed 02/14/19 Page 3 of 14
                                                                       RECEIVED  NYSCEF: 04/27/2017




                                               2 of 13
FILED: NEW YORK COUNTY CLERK 04/27/2017 02:48 PM                              INDEX NO. 153776/2017
NYSCEF DOC. NO. 4Case   1:18-cv-10933-RA Document 45-3 Filed 02/14/19 Page 4 of 14
                                                                       RECEIVED  NYSCEF: 04/27/2017




                                               3 of 13
FILED: NEW YORK COUNTY CLERK 04/27/2017 02:48 PM                              INDEX NO. 153776/2017
NYSCEF DOC. NO. 4Case   1:18-cv-10933-RA Document 45-3 Filed 02/14/19 Page 5 of 14
                                                                       RECEIVED  NYSCEF: 04/27/2017




                                               4 of 13
FILED: NEW YORK COUNTY CLERK 04/27/2017 02:48 PM                              INDEX NO. 153776/2017
NYSCEF DOC. NO. 4Case   1:18-cv-10933-RA Document 45-3 Filed 02/14/19 Page 6 of 14
                                                                       RECEIVED  NYSCEF: 04/27/2017




                                               5 of 13
FILED: NEW YORK COUNTY CLERK 04/27/2017 02:48 PM                              INDEX NO. 153776/2017
NYSCEF DOC. NO. 4Case   1:18-cv-10933-RA Document 45-3 Filed 02/14/19 Page 7 of 14
                                                                       RECEIVED  NYSCEF: 04/27/2017




                                               6 of 13
FILED: NEW YORK COUNTY CLERK 04/27/2017 02:48 PM                              INDEX NO. 153776/2017
NYSCEF DOC. NO. 4Case   1:18-cv-10933-RA Document 45-3 Filed 02/14/19 Page 8 of 14
                                                                       RECEIVED  NYSCEF: 04/27/2017




                                               7 of 13
FILED: NEW YORK COUNTY CLERK 04/27/2017 02:48 PM                              INDEX NO. 153776/2017
NYSCEF DOC. NO. 4Case   1:18-cv-10933-RA Document 45-3 Filed 02/14/19 Page 9 of 14
                                                                       RECEIVED  NYSCEF: 04/27/2017




                                               8 of 13
FILED: NEW YORK COUNTY CLERK 04/27/2017 02:48 PM                               INDEX NO. 153776/2017
NYSCEF DOC. NO. 4Case   1:18-cv-10933-RA Document 45-3 Filed 02/14/19 Page 10 of 14
                                                                       RECEIVED   NYSCEF: 04/27/2017




                                               9 of 13
FILED: NEW YORK COUNTY CLERK 04/27/2017 02:48 PM                               INDEX NO. 153776/2017
NYSCEF DOC. NO. 4Case   1:18-cv-10933-RA Document 45-3 Filed 02/14/19 Page 11 of 14
                                                                       RECEIVED   NYSCEF: 04/27/2017




                                               10 of 13
FILED: NEW YORK COUNTY CLERK 04/27/2017 02:48 PM                               INDEX NO. 153776/2017
NYSCEF DOC. NO. 4Case   1:18-cv-10933-RA Document 45-3 Filed 02/14/19 Page 12 of 14
                                                                       RECEIVED   NYSCEF: 04/27/2017




                                               11 of 13
FILED: NEW YORK COUNTY CLERK 04/27/2017 02:48 PM                               INDEX NO. 153776/2017
NYSCEF DOC. NO. 4Case   1:18-cv-10933-RA Document 45-3 Filed 02/14/19 Page 13 of 14
                                                                       RECEIVED   NYSCEF: 04/27/2017




                                               12 of 13
FILED: NEW YORK COUNTY CLERK 04/27/2017 02:48 PM                               INDEX NO. 153776/2017
NYSCEF DOC. NO. 4Case   1:18-cv-10933-RA Document 45-3 Filed 02/14/19 Page 14 of 14
                                                                       RECEIVED   NYSCEF: 04/27/2017




                                               13 of 13
